        Case 5:19-cv-00718-PRW Document 27 Filed 03/25/20 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF OKLAHOMA

TAMMY COVINGTON and              )
JEFFREY COVINGTON,               )
                                 )
                Plaintiffs,      )
                                 )
vs.                              )                       Case No. 19-cv-00718-PRW
                                 )
CSAA FIRE AND CASUALTY           )
INSURANCE, d/b/a AAA FIRE AND    )
CASUALTY INSURANCE COMPANY, INC. )
                                 )
                Defendant.       )

 DEFENDANT’S OBJECTIONS TO PLAINTIFF’S UNTIMELY WITNESS LIST

       Defendant objects to each and every witness listed by Plaintiffs as Plaintiffs were

obligated, pursuant to the Scheduling Order [Dkt. No. 12], to file their Final Witness and

Exhibit Lists no later than March 1, 2020. The Scheduling Order explicitly provides:

“Except for good cause shown, no witness will be permitted to testify and no exhibit will

be admitted in any party's case in chief unless such witness or exhibit is included in the

party's filed witness or exhibit list.” (Emphasis in original). Plaintiffs did not seek leave

from the Court to file their untimely Witness List. Plaintiffs did not show good cause as

to why the Witness List was not timely filed. As stated by Judge Dishman in a recent order,

Godfrey v. CSAA, CIV-19-329-JD, Dkt. No. 88, at 2 (denying a request for CSAA to file

out-of-time):

       Good cause generally requires the movant to show that the “scheduling
       deadlines cannot be met despite the movant’s diligent efforts.” Gorsuch, Ltd.,
       B.C. v. Wells Fargo Nat. Bank Ass’n, 771 F.3d 1230, 1240 (10th Cir. 2014)
       (quotation and bracketing omitted); see also Tesone v. Empire Mktg.
       Strategies, 942 F.3d 979, 988-89 (10th Cir. 2019) (citing cases that explain
        Case 5:19-cv-00718-PRW Document 27 Filed 03/25/20 Page 2 of 3



       “failure on the part of counsel to proceed promptly with the normal processes
       of . . . trial preparation” is not good cause, and “the focus of the inquiry is
       upon the moving party’s reasons for seeking modification”) (internal
       quotation marks and citations omitted).

       CSAA specifically objects to the inclusion of Norma Ortega. While listed as

“Custodian of Records, CSAA,” there is no suggestion whatsoever that she has “potential

knowledge,” which Plaintiffs define as “reviewed damage to Plaintiffs home and provided

reports related to the same.” Dkt. No. 19, at 2. Assuming Plaintiff intended Ms. Ortega to

authenticate documents or establish such documents are business records, it is not clear

that Ms. Ortega would be the proper witness for this purpose or that Plaintiff could

unilaterally designate her for such a purpose. CSAA would note that, should Plaintiffs be

allowed to proffer exhibits that are found within the claim file produced by CSAA to

Plaintiffs, CSAA is willing to stipulate to the authenticity and nature of such business

records, obviating the need for testimony by a custodian of records.

       CSAA would further note that it has not consented to service through counsel as

suggested by Plaintiffs’ use of defense counsel’s former address. CSAA will cooperate

with Plaintiff as much as possible with respect to in-state employees, but CSAA does not

authorize its attorneys to accept service on behalf of out-of-state employees/witnesses.
        Case 5:19-cv-00718-PRW Document 27 Filed 03/25/20 Page 3 of 3



                                              Respectfully submitted,


                                              s/ Joshua K. Hefner
                                              Gerard F. Pignato, OBA No. 11473
                                              Matthew C. Kane, OBA No. 19502
                                              Joshua K. Hefner, OBA No. 30870
                                              RYAN WHALEY COLDIRON JANTZEN
                                                PETERS & WEBBER PLLC
                                              400 North Walnut Avenue
                                              Oklahoma City, Oklahoma 73104
                                              Telephone: 405-239-6040
                                              Facsimile: 405-239-6766
                                              Email:        jerry@ryanwhaley.com
                                                            mkane@ryanwhaley.com
                                                            jhefner@ryanwhaley.com
                                              ATTORNEYS FOR DEFENDANT


                           CERTIFICATE OF SERVICE

     I hereby certify that on March 25, 2020, I electronically transmitted the attached
document to:

      Douglas J. Shelton – dshelton@sheltonlawok.com
      Erica R. Mackey – emackey@sheltonlawok.com



                                              s/ Joshua K. Hefner
                                              JOSHUA K. HEFNER
